  Case: 1:19-cv-02920-CAB Doc #: 4 Filed: 05/27/20 1 of 5. PageID #: 17




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


FELICIA RIDGEWAY,                             )       CASE NO. 1:19 CV 2920
                                              )
               Plaintiff,                     )       JUDGE CHRISTOPHER A. BOYKO
                                              )
         v.                                   )
                                              )       OPINION AND ORDER
DR. ROCK, et al.,                             )
                                              )
               Defendants.                    )


CHRISTOPHER A. BOYKO, J.:


       Pro se Plaintiff Felicia Ridgeway filed this action against Dr. Rock, Ms. Lensy,

Thaddeus Hete, the Warrensville School District, City Hall and Mayor Sellers. In the

Complaint, Plaintiff alleges she has been unable to obtain school records for her daughter. She

asserts claims for slander and identity theft. She does not specify the relief she seeks.

       Plaintiff also filed an Application to Proceed In Forma Pauperis (Doc. No. 2). That

Application is granted.

                                      I. BACKGROUND

       Plaintiff’s Complaint is difficult to decipher. She states she has been a resident of

Warrensville Heights for over fifty years. She alleges she and her daughter had their identities

stolen by their neighbors. She contends she asked school officials for her daughter’s transcripts

but they would not turn them over. She alleges Ms. Lensy, a special education teacher, told her

to set up a meeting to get the records but then would not return emails or telephone calls. She
   Case: 1:19-cv-02920-CAB Doc #: 4 Filed: 05/27/20 2 of 5. PageID #: 18



claims she asked Lensy not to appear at a meeting but Lensy attended the meeting against her

wishes. She contends Lensy made her daughter cry. Plaintiff states the gym teacher allowed

other girls to bully her daughter. She alleges a warehouse on Mayfield Road has the

Warrensville Alumni records including transcripts. She asserts she has been slandered.

                                  II. LAW AND ANALYSIS

       Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364,

365 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972), the Court to dismiss an in

forma pauperis action under 28 U.S.C. §1915(e) if it fails to state a claim upon which relief can

be granted, or if it lacks an arguable basis in law or fact. Neitzke v. Williams, 490 U.S. 319

(1989); Lawler v. Marshall, 898 F.2d 1196 (6th Cir. 1990); Sistrunk v. City of Strongsville, 99

F.3d 194, 197 (6th Cir. 1996). An action has no arguable basis in law when the Defendant is

immune from suit or when the Plaintiff claims a violation of a legal interest which clearly does

not exist. Neitzke, 490 U.S. at 327. An action has no arguable factual basis when the

allegations are delusional or rise to the level of the irrational or “wholly incredible.” Denton v.

Hernandez, 504 U.S. 25, 32 (1992); Lawler, 898 F.2d at 1199.

       A cause of action fails to state a claim upon which relief may be granted when it lacks

“plausibility in the Complaint.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 564 (2007). A

pleading must contain a “short and plain statement of the claim showing that the pleader is

entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). The factual allegations in

the pleading must be sufficient to raise the right to relief above the speculative level on the

assumption that all the allegations in the Complaint are true. Bell Atl. Corp., 550 U.S. at 555.

The Plaintiff is not required to include detailed factual allegations, but must provide more than


                                                 -2-
   Case: 1:19-cv-02920-CAB Doc #: 4 Filed: 05/27/20 3 of 5. PageID #: 19



“an unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A

pleading that offers legal conclusions or a simple recitation of the elements of a cause of action

will not meet this pleading standard. Id. In reviewing a Complaint, the Court must construe the

pleading in the light most favorable to the Plaintiff. Bibbo v. Dean Witter Reynolds, Inc., 151

F.3d 559, 561 (6th Cir. 1998).

          Plaintiff fails to establish this Court’s subject matter jurisdiction. Federal courts are

courts of limited jurisdiction and, unlike state trial courts, they do not have general jurisdiction

to review all questions of law. See Ohio ex rel. Skaggs v. Brunner, 549 F.3d 468, 474 (6th Cir.

2008). Instead, they have only the authority to decide cases that the Constitution and Congress

have empowered them to resolve. Id. Generally speaking, the Constitution and Congress have

given federal courts authority to hear a case only when diversity of citizenship exists between

the parties, or when the case raises a federal question. Caterpillar Inc. v. Williams, 482 U.S.

386, 392 (1987). The first type of federal jurisdiction, diversity of citizenship, is applicable to

cases of sufficient value between “citizens of different states.” 28 U.S.C. § 1332(a)(1). To

establish diversity of citizenship, the Plaintiff must establish that he is a citizen of one state and

all of the Defendants are citizens of other states. The citizenship of a natural person equates to

his domicile. Von Dunser v. Aronoff, 915 F.2d 1071, 1072 (6th Cir.1990). The second type of

federal jurisdiction relies on the presence of a federal question. This type of jurisdiction arises

where a “well-pleaded Complaint establishes either that federal law creates the cause of action

or that the Plaintiff's right to relief necessarily depends on resolution of a substantial question of

federal law.” Franchise Tax Bd. v. Construction Laborers Vacation Trust, 463 U.S. 1, 27–28

(1983).


                                                   -3-
   Case: 1:19-cv-02920-CAB Doc #: 4 Filed: 05/27/20 4 of 5. PageID #: 20



       Diversity of citizenship does not exist in this case. Plaintiff lists her address as

Warrensville Heights, Ohio. She lists the Warrensville School District as a Defendant. Plaintiff

in Federal Court has the burden of pleading sufficient facts to support the existence of the

Court’s jurisdiction. Fed.R.Civ.P. 8. In a diversity action, the Plaintiff must state the

citizenship of all parties so that the existence of complete diversity can be confirmed.

Washington v. Sulzer Orthopedics, Inc., No. 03-3350, 2003 WL 22146143, at *1 (6th Cir. Sept.

16, 2003). The Complaint, as written, suggests that the Plaintiff and at least one, if not all, of

the Defendants are all citizens of Ohio. Federal subject matter jurisdiction cannot be based on

diversity of citizenship.

       If federal jurisdiction exists in this case, it must be based on a claimed violation of

federal law. In determining whether a claim arises under federal law, the Court looks only to

the “well-pleaded allegations of the Complaint and ignores potential defenses” Defendant may

raise. Mikulski v. Centerior Energy Corp., 501 F.3d 555, 560 (6th Cir. 2007). Here, Plaintiff is

proceeding pro se and pro se Plaintiffs enjoy the benefit of a liberal construction of their

pleadings and filings. Boswell v. Mayer, 169 F.3d 384, 387 (6th Cir. 1999). Indeed, this

standard of liberal construction “requires active interpretation ... to construe a pro se petition ‘to

encompass any allegation stating federal relief.’” Haines, 404 U.S. at 520. The only claim that

can be identified from the pleading is one of slander. Slander is a state law claim. Plaintiff

failed to properly identify a federal question in this case.

                                       III. CONCLUSION

       Accordingly, this action is dismissed pursuant to 28 U.S.C. §1915(e) for lack of subject

matter jurisdiction. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from


                                                 -4-
  Case: 1:19-cv-02920-CAB Doc #: 4 Filed: 05/27/20 5 of 5. PageID #: 21



this decision could not be taken in good faith.1

       IT IS SO ORDERED.



Date: May 27, 2020                             s/Christopher A. Boyko
                                               CHRISTOPHER A. BOYKO
                                               SENIOR UNITED STATES DISTRICT JUDGE




   1
       28 U.S.C. § 1915(a)(3) provides:

               An appeal may not be taken in forma pauperis if the trial court certifies that it is not
               taken in good faith.

                                                   -5-
